Exhibit 10.7
 
[FORM OF OPTION GRANT LETTER]


AMERI HOLDINGS, INC.
100 Menlo Park Drive
Edison, NJ 08837


 


 
 
_________, 2015
 




To:           [NAME OF RECIPIENT]




We are pleased to inform you that on _________, 2015 the [Compensation Committee
(the “Committee”) and the] Board of Directors (the “Board”) of AMERI Holdings,
Inc. (the “Company”) granted you [(i) an incentive stock option (the “Incentive
Option”), as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), to purchase _________ shares of the Company’s common
stock, par value $0.01 per share, and (ii)] a non-qualified option ([the
“Nonqualified Option” and together with the Incentive Option,] the “Options”) to
purchase ______ shares of the Company’s common stock, each at a price of $______
per share and otherwise in accordance with the Company’s 2015 Equity Incentive
Award Plan (the “Plan”).  The shares of Common Stock issuable upon exercise of
the Options are referred to hereinafter as the “Stock.”


The Options will become exercisable [as follows: (i) the Incentive Option on or
after _______, 2016; and (ii) the Nonqualified Option] on or after ________,
2016, and each such Option will expire on _________, 2021.


These Options are issued in accordance with and are subject to and conditioned
upon all of the terms and conditions of the Plan (a copy of which in its present
form is attached hereto), as from time to time amended, provided, however, that
no future amendment or termination of the Plan shall, without your consent,
alter or impair any of your rights or obligations under the Options.  Reference
is made to the terms and conditions of the Plan, all of which are incorporated
by reference in this option agreement as if fully set forth herein.
 
Notwithstanding any other provision in this option agreement or the Plan, no
Option may be exercised unless and until the Stock to be issued upon the
exercise of the Option has been registered under the Securities Act of 1933 (the
“Securities Act”) and applicable state securities laws, or are, in the opinion
of counsel to the Company, exempt from such registration in the United
States.  The Company shall not be under any obligation to register the Stock,
although the Company may in its sole discretion register the Stock at such time
as the Company shall determine.  If the Company chooses to comply with an
exemption from registration, the Stock may, at the direction of the [Committee
and the] Board, bear an appropriate restrictive legend restricting the transfer
or pledge of the Stock, and the [Committee and the] Board may also give
appropriate stop transfer instructions with respect to the Stock to the
Company’s transfer agent.
 
 
 

--------------------------------------------------------------------------------

 
 
You understand and acknowledge that, under existing law, unless at the time of
the exercise of these Options a registration statement under the Securities Act
is in effect as to the Stock (i) any Stock purchased by you upon exercise of
these Options may be required to be held indefinitely unless the Stock is
subsequently registered under the Securities Act or an exemption from such
registration is available; (ii) any sales of the Stock made in reliance upon
Rule 144 promulgated under the Securities Act may be made only in accordance
with the terms and conditions of that rule (which, under certain circumstances,
restricts the number of shares which may be sold and the manner in which shares
may be sold); (iii) in the case of securities to which Rule 144 is not
applicable, some other exemption will be required; (iv) certificates for Stock
to be issued to you hereunder shall bear a legend to the effect that the Stock
has not been registered under the Securities Act and that the Stock may not be
sold, hypothecated or otherwise transferred in the absence of an effective
registration statement under the Securities Act relating thereto or an opinion
of counsel satisfactory to the Company that such registration is not required;
(v) the Company may place an appropriate “stop transfer” order with its transfer
agent with respect to the Stock; and (vi) the Company has undertaken no
obligation to register the Stock or to include the Stock in any registration
statement which may be filed by it subsequent to the issuance of the Stock to
you.  In addition, you understand and acknowledge that the Company has no
obligation to you to furnish information necessary to enable you to make sales
under Rule 144.
 
These Options (or installments thereof) are to be exercised by delivering to the
Company a written notice of exercise in the form attached hereto as Exhibit A,
specifying the number of shares of Stock to be purchased, together with payment
of the purchase price of the Stock to be purchased.  The purchase price is to be
paid in cash or, at the discretion of the [Committee and the] Board, by one of
the other means provided in the Plan and referenced on Exhibit A.
 
 
Kindly evidence your acceptance of these Options and your agreement to comply
with the provisions hereof and of the Plan by executing this option agreement
under the words “Agreed To and Accepted.”
 

 
Very truly yours,
     
AMERI HOLDINGS, INC.
             
By:
     
Name:
     
Title:
         
AGREED TO AND ACCEPTED:
                               
[NAME]
     



 
2

--------------------------------------------------------------------------------

 
 
Exhibit A
 
AMERI HOLDINGS, INC.
100 Menlo Park Drive
Edison, NJ 08837


Ladies and Gentlemen:
 
Notice is hereby given of my election to purchase _____ shares of Common Stock,
$0.01 par value (the “Stock”), of AMERI Holdings, Inc. (the “Company”), at a
price of $_____ per share, pursuant to the provisions of the stock option
granted to me on _________, 2015 under the Company’s 2015 Equity Incentive Award
Plan.  Enclosed in payment for the Stock is:
 

    o  
my check in the amount of $________.
*
  o  
_________ shares of Stock having a total value of $____________, such value
based on the Fair Market Value (as defined in the Plan) of the Stock.
*
  o  
the cancellation of ________ shares of Stock pursuant to the cashless exercise
provision of the Plan having a total value of $____________, such value based on
the Fair Market Value (as defined in the Plan) of the Stock.
*
  o  
a combination of the foregoing, as indicated above.

 
 
The following information is supplied for use in issuing and registering the
Stock purchased hereby:
 
Number of Certificates
and Denominations
     
Name
     
Address
             
Social Security Number
 

 
 
Dated:
           
Very truly yours,
           

____________________
* Subject to the approval of the Committee or the Board.
 
 
3

--------------------------------------------------------------------------------

 